Case 7:20-cv-00130-MFU-RSB Document 22 Filed 12/22/20 Page 1 of 11 Pageid#: 96




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

 FRANK VEGA,                                 )
     Plaintiff,                              )      Case No. 7:20-cv-00130
                                             )
 v.                                          )
                                             )      By: Michael F. Urbanski
 VECELLIO & GROGAN, INC.,                    )      Chief United States District Judge
     Defendant.                              )

                               MEMORANDUM OPINION

        This matter comes before the court on defendant Vecellio & Grogan, Inc.’s (“V&G”)

 motion to dismiss Counts Three and Four of plaintiff Frank Vega’s nine-count complaint.

 Mot. to Dismiss, ECF No. 8. In Count Three, Vega alleges that V&G discriminated against

 him because of his national origin in violation of Title VII of the Civil Rights Act of 1964.

 Compl., ECF No. 1 at ¶¶ 97–107. In Count Four, Vega alleges that V&G retaliated against

 him for complaining about national origin discrimination. Id. at ¶¶ 108–22. Vega also alleges

 in Counts One and Two that V&G discriminated against him because of his race and retaliated

 against him for complaining about race discrimination, also in violation of Title VII. Id. at ¶¶

 71–96. Vega opposes V&G’s motion to dismiss, ECF No. 17, and V&G has filed a reply, ECF

 No. 18. The matter is fully briefed and ripe for resolution. For the reasons articulated herein,

 the court will DENY in part the motion to dismiss as to Count Three, as it is sufficiently

 pled, and the court will GRANT in part the motion to dismiss as to Count Four, as it is

 duplicative of Count Two.
Case 7:20-cv-00130-MFU-RSB Document 22 Filed 12/22/20 Page 2 of 11 Pageid#: 97




                                                 I.

         Vega is a 59-year-old Latino man of Puerto Rican descent. ECF No. 1 at ¶ 5. V&G

 hired Vega as a carpenter in March of 2018 and fired him in January of 2019. Id. at ¶ 7.

         Two months into his new job, Vega says he began to witness and experience

 discriminatory behavior by his V&G co-workers. On or about May 31, 2018, a co-worker used

 a racial epithet, n****r, in conversation. Id. at ¶ 12. The co-worker, along with a supervisor

 standing nearby, dismissed the use of the epithet as just another term for an ignorant person.

 Id. at ¶ 14. An African American co-worker, Wally Smith, stood by quietly during the

 conversation, but separately told Vega that the same Caucasian co-worker had previously

 invoked a racial stereotype by telling him to “go get . . . some watermelon because that’s what

 y’all like to eat.”. Id. at ¶ 15.

         Vega contacted V&G’s vice president, Robert Colozzo, and the Human Resources

 Department (“HR”) to express his concerns about the incident. Id. at ¶¶ 16–18. Vega provided

 HR with a signed narrative. Id. at ¶ 19. A week later, a supervisor, Mike Melton, held a meeting

 about using racial epithets at work. Id. at ¶ 20. At the meeting, Melton said, “this is not like

 the ‘good old days,’” when such epithets could be said without repercussion. Id. Melton

 warned, “do not use the N-word or they will go to HR.” Id. at ¶ 21.

         Vega alleges he endured increased hostility and discriminatory animus at work in the

 weeks thereafter. Id. at ¶ 23. He says his supervisors inconsistently enforced safety regulations,

 requiring Vega—but not his Caucasian co-workers—to wear a life jacket. Id. at ¶¶ 23–24. On

 or about June 19, 2018, Melton allegedly singled out Vega and an African American co-worker

 for a minor imperfection in their work. Id. at ¶ 26. Melton reportedly “cuss[ed] at them,”


                                                 2
Case 7:20-cv-00130-MFU-RSB Document 22 Filed 12/22/20 Page 3 of 11 Pageid#: 98




 admonished them beyond useful and constructive criticism, and sent them home early. Id. at

 ¶¶ 27–29. The next day, Melton requested that V&G transfer Vega to a different crew to

 “prevent hostility” toward Vega. Id. at ¶ 30. Vega alleges that, as part of that crew, he was

 forced to work half an hour later than his Caucasian co-workers. Id. at ¶¶ 31–33.

        On or about July 15, 2018, Vega submitted a second signed complaint to HR “detailing

 the continued hostile work environment, discrimination, and retaliation he faced due to his

 race, national origin, and participation in protected activity.” Id. at ¶ 34.

        The hostility continued. On or about July 26, 2018, the Virginia Department of

 Transportation (“VDOT”) subjected Vega’s work crew to drug testing. Id. at ¶ 35. Jerry Meek,

 a supervisor, alluded to the crew that a complaint from Vega prompted VDOT to test their

 crew. Id. at ¶¶ 36–37. In reality, a VDOT inspector filed the complaint. Id. at ¶ 37. Vega

 believed that the false accusation was retaliatory and became fearful that his co-workers would

 physically harm him. Id. at ¶ 38–39. Then, on or about August 28, 2020, Vega alleges that

 William Gibbs, another supervisor, intentionally attempted to back his truck into Vega. Id. at

 ¶ 41. Vega was kneeling when Gibbs quickly reversed in his direction. Id. at ¶¶ 40–41. A co-

 worker shouted for Vega to move out of the way. Id. at ¶ 40. After moving, Vega saw Gibbs

 smirking behind the wheel. Id. at ¶ 42. Vega reported the incident to Colozzo and another

 supervisor. Id. at ¶ 43. Colozzo was not present during the incident but dismissed Gibbs’s

 conduct as unintentional and did not discipline him. Id. at ¶ 44.

        Vega also alleges he was disciplined for behavior that is considered acceptable from

 Caucasian employees. On or about September 4, 2018, Vega sent a text message to Gibbs

 notifying him that he would miss the first five hours of his shift. Id. at ¶ 45. Although this


                                                  3
Case 7:20-cv-00130-MFU-RSB Document 22 Filed 12/22/20 Page 4 of 11 Pageid#: 99




 complied with workplace norms, Gibbs issued Vega a written reprimand. Id. at ¶¶ 46, 49. By

 contrast, V&G did not discipline a Caucasian co-worker for consistent tardiness, including on

 one occasion when that co-worker was eight hours late for a shift and had failed to notify his

 supervisors. Id. at ¶ 51.

        Vega submitted a third complaint with Colozzo. Id. at ¶ 52. Meek and Gibbs

 confronted Vega about the complaints later that day and, according to Vega, attempted to

 intimidate him into quitting his job. Id. at ¶¶ 53–58. Vega alleges that he continued to

 experience racial discrimination and retaliation throughout the following months. Id. at ¶ 59.

        On or about January 23, 2019, Meek informed Vega that another supervisor had made

 the decision to “lay off” Vega, “seemingly for economic reasons.” Id. ¶ 60. Vega alleges that

 this is pretextual and that V&G terminated him due to discrimination and in retaliation for his

 complaints about discrimination. Id. at ¶ 8–9, 64. Vega alleges that V&G hired a 25-year-old

 Caucasian employee in the months leading up to Vega’s termination in order to replace him.

 Id. at ¶ 62. Vega timely commenced this action after exhausting his administrative remedies

 with the Equal Employment Opportunity Commission. Compl. Ex. A, ECF No. 1-1.

                                                II.

        To survive a motion to dismiss, a plaintiff must plead facts that allow the court to “infer

 more than the mere possibility of misconduct’ based upon ‘its judicial experience and common

 sense.’” Coleman v. Md. Ct. of Appeals, 626 F.3d 187, 190 (4th Cir. 2010) (quoting Ashcroft

 v. Iqbal, 556 U.S. 662, 679 (2009)). A plaintiff meets this burden when the complaint “allege[s]

 facts to satisfy the elements of a cause of action created by [the relevant] statute.” McCleary-

 Evans v. Md. Dep’t of Transp., State Highway Admin., 780 F.3d 582, 585 (4th Cir. 2015). The


                                                 4
Case 7:20-cv-00130-MFU-RSB Document 22 Filed 12/22/20 Page 5 of 11 Pageid#: 100




 question before the court is “‘not whether [the defendant] will ultimately prevail’ . . . but

 whether [the] complaint was sufficient to cross the federal court’s threshold.” Woods v. City

 of Greensboro, 855 F.3d 639, 652–53 (4th Cir. 2017) (quoting Skinner v. Switzer, 562 U.S.

 521, 529–30 (2011)). For purposes of a motion to dismiss, the court accepts all pleaded facts

 in the complaint as true and draws all reasonable inferences in the plaintiff’s favor. Owens v.

 Balt. City State’s Att’ys Off., 767 F.3d 379, 388 (4th Cir. 2014) (quoting E.I. du Pont de

 Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011)).

                                              III.

        V&G contends that Vega fails to allege sufficient facts to support his claim that V&G

 discriminated against him because of his national origin. Mem. of Law in Supp. of Mot. to

 Dismiss, ECF No. 9. V&G argues that “nearly all of the facts alleged by the Plaintiff allude to

 discriminatory behavior on the basis of race,” but Vega only makes conclusory allegations

 about discrimination on the basis of national origin. Id. at 4. V&G says these allegations are

 “threadbare” and “formulaic,” and should be dismissed under Federal Rule of Civil Procedure

 12(b)(6). Id.

        Vega must allege facts to support each element of his claim. McCleary-Evans, 780 F.3d

 at 584–85. Absent direct evidence of discrimination, the elements of a Title VII discrimination

 claim are: “(1) membership in a protected class; (2) satisfactory job performance; (3) adverse

 employment action; and (4) different treatment from similarly situated employees outside the

 protected class.” Coleman, 626 F.3d. at 190. Vega’s complaint alleges facts to support each of

 those elements.




                                               5
Case 7:20-cv-00130-MFU-RSB Document 22 Filed 12/22/20 Page 6 of 11 Pageid#: 101




        As a Puerto Rican person, Vega is a member of a protected class. “National origin,”

 for purposes of Title VII, includes not just the country where a person was born, but, “more

 broadly, the country from which his or her ancestors came.” Espinoza v. Farah Mfg. Co., 414

 U.S. 86, 88 (1973). The EEOC’s meaning of national origin discrimination is even broader,

 including “the denial of equal employment opportunity because of an individual’s, or his or

 her ancestor’s, place of origin; or because an individual has the physical, cultural or linguistic

 characteristics of a national origin group.” 29 CFR § 1606.1. Though Puerto Rico is a United

 States territory, courts routinely consider Puerto Rican heritage sufficient for membership in

 a protected class in Title VII claims through the lens of race, national origin, or both. See, e.g.,

 Vergès v. Va. Highlands Cmty. Coll., No. 1:16CV00005, 2016 WL 3024170, at *4 n. 5 (W.D.

 Va. May 25, 2016) (finding plaintiff, a United States citizen of Puerto Rican descent, satisfied

 protected class element for purposes of motion to dismiss); Nieves v. CCC Transp., LLC, No.

 3:12CV500-HEH, 2012 WL 3880590, at *5 (E.D. Va. Sept. 6, 2012) (denying motion to

 dismiss because plaintiff, a native of Puerto Rico, demonstrated plausible claim to relief for

 race and national origin discrimination); Cruz v. Town of S. Boston, Virginia, No. 4:06-CV-

 00001, 2006 WL 2129357, at * 3 (W.D. Va. 2006) (denying motion to dismiss because pro se

 plaintiff established his membership in a protected class “[r]egardless of whether [he] referred

 to himself as Puerto Rican, American, and Hispanic” in his complaint). Therefore, the court

 finds that Vega has sufficiently alleged his membership within a protected class based on his

 Puerto Rican descent.

        It is true that Vega’s complaint does not delineate when he may have been

 discriminated against based on his national origin as opposed to his race, but that does not


                                                  6
Case 7:20-cv-00130-MFU-RSB Document 22 Filed 12/22/20 Page 7 of 11 Pageid#: 102




 mean his allegations are insufficiently pled. The Fourth Circuit explained in Nnadozie v.

 Genesis HealthCare Corporation, 730 F.App’x 151, 162 (4th Cir. 2018), that “the same

 evidence can underlie both a race-based Section 1981 claim and a national-origin-based Title

 VII claim.” This is “because the line between ethnicity and national origin is…‘not a bright

 one,’” so “materials showing that [the plaintiff] was discriminated against for being ‘African’

 can fairly support either claim.” Id. at 162–63. Here, Vega’s identities as Latino and Puerto

 Rican are sufficiently intertwined for him to allege discrimination on the basis of race, national

 origin, or both.

         The Fourth Circuit has previously declined to decide whether “discrimination against

 Latinos is discrimination on the basis of race, national origin, or both” under the Fair Housing

 Act, finding it sufficient to say Latinos are a protected class without spelling out the specific

 basis. Reyes v. Waples Mobile Home Park Limited Partnership, 903 F.3d 415, 423 n. 3 (4th

 Cir. 2018); see also Saint Francis Coll. v. Al-Khazraji, 481 U.S. 604, 614 (1987) (Brennan, J.,

 concurring) (“[I]n the Title VII context, [national origin and ethnicity] overlap as a legal

 matter.”); Vill. Of Freeport v. Barrella, 814 F.3d 594, 606 (2d Cir. 2016) (“Most courts have

 assumed that Hispanics [and Latinos] constitute a ‘protected class’ [under Title VII] but

 without saying whether that protection derives from race or national origin.”). 1 Perhaps Vega’s

 two counts would be better pled as one count of Title VII discrimination on the basis of race,

 national origin, or both, but the court will not find that the form of his complaint defeats its

 substance when he has sufficiently alleged facts to support a discrimination claim on either



 1See also id. at 604 n. 21 (describing “Hispanic” versus “Latino” identities and explaining the Second Circuit’s
 decision to use the term “Hispanic” to cover both for the purposes of its opinion).
                                                        7
Case 7:20-cv-00130-MFU-RSB Document 22 Filed 12/22/20 Page 8 of 11 Pageid#: 103




 basis, or perhaps both. Put differently, “Counts [One] and [Three]…amount to separate

 theories of liability in bringing a single Title VII…discrimination cause of action.” Sarco v. 5

 Star Fin., LLC, 5:19CV86, 2020 WL 5507534, at *6 (W.D. Va. Sept. 11, 2020).

        Vega has also sufficiently alleged the other three elements of a discrimination claim.

 He alleges he performed his job in a satisfactory manner. ECF No. 1 at ¶ 9. Though V&G

 disciplined him for his job performance at least twice, Vega alleges the discipline was unfair

 and part of the discrimination against him. Because the court accepts his pleaded facts as true

 and construes them in his favor at this stage, the court finds that Vega has alleged satisfactory

 job performance. Balt. City State’s Att’ys Off., 767 F.3d at 388. Vega also clearly suffered an

 adverse employment action when V&G terminated him. Ultimate decisions, like the

 termination alleged here, constitute adverse employment actions. Boone v. Goldin, 178 F.3d

 253, 255–56 (4th Cir. 1999) (citing Page v. Bolger, 645 F.2d 227, 233 (4th Cir. 1981)). Vega

 also satisfies the fourth element of his claim because he describes several instances in which

 V&G treated Vega differently from similarly situated Caucasian employees outside of the

 protected class.

        To be clear, Vega has not yet proven that he was discriminated against on the basis of

 race or national origin, but he is not required to do so to survive a motion to dismiss. The

 court finds that he has “alleged sufficient factual matter, accepted as true, to ‘state a claim to

 relief that is plausible on its face.’” Woods, 855 F.3d at 653 (quoting Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007)).




                                                 8
Case 7:20-cv-00130-MFU-RSB Document 22 Filed 12/22/20 Page 9 of 11 Pageid#: 104




                                                      IV.

         V&G also asks the court to dismiss Vega’s “national origin retaliation” claim in Count

 Four because of the lack of facts alleged regarding his Puerto Rican origin. Alternatively, V&G

 argues that Count Four should be dismissed because it is duplicative of Vega’s claim for “race

 retaliation,” Count Two. ECF No. 9 at 5–7. V&G contends that, because the protected activity

 allegedly subject to retaliation is the same for both counts, one claim must be dismissed. Id. at

 7. Otherwise, V&G would be held “doubly liable for a single alleged action.” Id. In opposition,

 Vega argues that his separately-pled “race retaliation” and “national origin retaliation” claims

 are appropriate because “racial discrimination and national origin discrimination are highly

 analogous and can be considered simultaneously.” ECF No. 17 at 7 (quoting Apau v. Printpack

 Inc., 722 F. Supp. 2d 489, 493 (D. Del. 2010)).2 Regardless of whether Count Four is

 sufficiently pled for purposes of Rule 12(b)(6), the court agrees that Vega’s retaliation claims

 are based on the same protected conduct, are detached from his protected characteristics, and

 thus improperly duplicative. Unlike Counts One and Three, the form of Counts Two and Four

 inaccurately reflects the substance of those claims and one should be dismissed. Accordingly,

 the court will dismiss Count Four.

         “To establish a prima facie claim of retaliation, a plaintiff must show: (1) that he

 engaged in protected activity, (2) that the employer took a materially adverse action against

 him and (3) there is a causal connection between the protected activity and the adverse action.”

 Perkins v. Intl. Paper Co., 936 F.3d 196, 213 (4th Cir. 2019) (citations omitted).

 2Vega cites Apau, 722 F. Supp. 2d at 494–95, in support of his second retaliation claim and, indeed, his claims
 are pled very similarly to Apau’s. Apau pleaded two retaliation claims for complaints about race and national
 origin discrimination. Id. at 494. But the court did not address whether it was appropriate to have two separate
 counts because it found that both were deficient for other reasons.
                                                        9
Case 7:20-cv-00130-MFU-RSB Document 22 Filed 12/22/20 Page 10 of 11 Pageid#: 105




         A plaintiff need not demonstrate any connection between the alleged retaliatory acts

  and his own national origin, race, or other protected class. Wilcox, 970 F.3d at 460

  (“Retaliation for reporting alleged . . . discrimination imposes negative consequences on an

  employee because of the employee’s report, not because of the employee’s [protected

  characteristic].”); see also Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 91 (2d Cir.

  2015) (finding that the district court “erred in concluding that, for a retaliation claim, a plaintiff

  needs to demonstrate a connection between the alleged retaliatory acts and his ethnicity”).

  This is because, in contrast to a discrimination claim, the “necessary causal link is between the

  employee’s complaint and the adverse action, not between [the protected characteristic] and

  the adverse action.” Wilcox, 970 F.3d at 460 (citing Wetzel v. Glen St. Andrew Living Cmty.,

  LLC, 901 F.3d 856, 868 (7th Cir. 2018)); see also Hempstead Union Free Sch. Dist., 801 F.3d

  at 91 (“Retaliation occurs when an employer takes action against an employee not because of

  his ethnicity, but because he engaged in protected activity—complaining about or otherwise

  opposing discrimination.”). Therefore, the plaintiff’s protected characteristic “is irrelevant,

  because it is not the [protected characteristic] that motivated the employer’s retaliatory adverse

  action.” Wilcox, 970 F.3d at 460.

         Using identical language, Vega alleges in both Count Two and Count Four that he was

  retaliated against for engaging in a protected activity—“complaining about his discriminatory

  work environment”—and “unfairly terminated from employment in direct retaliation for his

  complaints about workplace discrimination.” ECF No. 1 at ¶¶ 88–89, 114–15; see also Wilcox

  v. Lyons, 970 F.3d 452, 460 (4th Cir. 2020) (explaining that a Title VII retaliation requires a

  showing that the plaintiff “engaged in a protected activity, which includes complaining to her


                                                   10
Case 7:20-cv-00130-MFU-RSB Document 22 Filed 12/22/20 Page 11 of 11 Pageid#: 106




  superior about . . . discrimination or harassment”). As outlined in Part III of this opinion, the

  court agrees with Vega that “racial discrimination and national origin discrimination are highly

  analogous and can be considered simultaneously,” but that reasoning supports simultaneous

  or alternative pleadings for discrimination claims—not retaliation claims, which do not hinge

  on Vega’s protected characteristics at all. ECF No. 17 at 7. They hinge on the protected

  activity. Vega’s allegations about his Latino and Puerto Rican identities are irrelevant to his

  retaliation claims and the sufficiency of his complaint is not aided by labeling Counts Two and

  Four as “race retaliation” and “national origin retaliation,” respectively.

          For these reasons, Vega cannot maintain two retaliation claims based on the same

  protected activity by anchoring them to his different protected characteristics and the court

  will dismiss Count Four as duplicative of Count Two. 3

                                                        V.

          For these reasons, the court will DENY in part the motion to dismiss as to Count

  Three, as it is sufficiently pled, and the court will GRANT in part the motion to dismiss as

  to Count Four, as it is duplicative of Count Two.

          An appropriate order will be entered.

                                                             Entered: December 17, 2020
                                                                                   Michael F. Urbanski
                                                                                   Chief U.S. District Judge
                                                                                   2020.12.17 15:17:42
                                                                                   -05'00'
                                                             Michael F. Urbanski
                                                             Chief United States District Judge




  3 This leaves Vega with his “race retaliation” claim. If Vega wish to amend Count Two to reflect that his
  protected activity concerned discrimination on the basis of both race and national origin, he may request to do
  so.
                                                        11
